Citation Nr: 0213065	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  94-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
sinusitis/rhinitis.

2.  Entitlement to service connection for claimed deviated 
nasal septum, post-operative.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1971 to October 
1981.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from September and December 1992 decisions 
of the RO.  

The record indicates the veteran did not show for his hearing 
scheduled in July 1995 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in March 1998.  The matter has now 
been returned to the Board for further appellate 
consideration.

In February and March 2002 rating decisions, the RO denied 
entitlement to service connection for residuals of a 
thyroidectomy, for loss of use of the veteran's left lower 
leg, and for PTSD; and denied entitlement to an increased 
evaluation for the service-connected chronic bilateral 
Eustachian tube dysfunction.  The record reflects no 
disagreement, to date, with those rating decisions and the 
issues have not been certified for appellate consideration.  
As such, the denial of each of those issues is not in 
appellate status and will not be addressed by the Board at 
this time.


FINDINGS OF FACT

1.  The veteran's current sinusitis/rhinitis manifested by 
nasal congestion is shown as likely as not to have its onset 
in service.

2.  The veteran's deviated nasal septum, post-operative, 
manifested by breathing difficulties, is shown as likely as 
not to be due to injury or disease in service.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, his sinusitis/rhinitis manifested by nasal congestion 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.380 (2001). 

2.  With resolution of reasonable doubt in the veteran's 
favor, his deviated nasal septum manifested by breathing 
difficulties is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claims for service connection for the claimed sinusitis, 
and the claimed deviated nasal septum, post-operative.
 
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  This is especially true in 
view of the outcome below.


II.  Factual Background

A careful review of service medical records at the time of 
the veteran's entrance examination in May 1971 and at 
separation in October 1981 shows a normal nose and a normal 
sinus system.  The veteran was treated at various times in 
service for a cold, ear infections, and nasal congestion.

On a "Report of Medical History" completed by the veteran in 
October 1981, the veteran reported both sinusitis and trouble 
with the ear, nose, or throat.  The examiner noted no 
abnormality.

VA progress notes dated in December 1981 and in January 1982 
show that the veteran's septum was deviated to the left.  
Records also indicate that a septoplasty was performed in 
January 1982.

The veteran underwent VA examinations in September 1985 and 
in March 1986.  He indicated that he injured his nose in 
service in 1975.  The veteran reported having a septoplasty 
and related procedures done several years earlier, but that 
he was still symptomatic. The veteran complained that he had 
not been able to breathe out of his nose since his third 
operation.

Upon examination, the nose was slightly deviated to the left; 
there were normal mucosa and turbidity.  The examiner's 
diagnosis was that the veteran may have a component of 
vasomotor rhinitis.

VA progress notes dated in November 1985 show that the 
veteran continued to have nasal obstruction status-post nasal 
surgery.  Records indicate that the plan was to do another 
septoplasty and revise the deviated nasal tip.

VA hospital records show that the veteran underwent another 
septoplasty in December 1985.  Records indicate that the 
veteran had a traumatic injury to the nose 6 months earlier.  
In the operation report, some difficulty was noted in light 
of the previous surgery and resulted in a tear of the flap on 
the floor of the nose.  Defects were also noted in the septum 
from the previous septal surgery.

VA hospital records dated in January 1986 show a secondary 
diagnosis of sinusitis.

Records reflect that the veteran was hospitalized in February 
1986 for a period of antibiotic treatment prior to undergoing 
possible revision septoplasty and resection of the inferior 
turbinates.  The veteran elected to defer surgery.
 
A CT scan of the veteran's sinuses in October 1991 show 
diagnoses of mucosal thickening involving left nare and left 
nasal cavity, without evidence of mass suggesting a nasal 
tumor; and deviation of the nasal septum to the left.

A report of VA examination in April 1992 shows a diagnosis of 
nasal obstruction secondary to septal deviation.

VA progress notes dated in October 1998 show an assessment of 
chronic nasal congestion.

VA progress notes dated in March 1999 reveal persistent nasal 
congestion since August 1998, and that a course of 
antibiotics at that time showed improvement.

VA progress notes dated in October 2001 reveal a slight 
laceration of the bridge of the veteran's nose.

The veteran underwent a VA examination in May 2002.  He 
reported chronic sinus problems since the early 1970's.  The 
veteran complained of difficulty breathing when bending over, 
as well as occasional nasal discharge and postnasal drip.  He 
was status-post nasal surgery 4 or 5 times in the past 30 
years.  He was being treated currently with nasal sprays.

Upon examination, the nasal cavity had edemas and 
erythematous mucosa, but neither frank mucopus nor 
obstruction.  There was no facial tenderness.  There was no 
vision impairment or limitation of extraocular muscle 
movement.  

The examiner concluded that the veteran had chronic sinus 
problems, and that he needed to be treated for chronic 
sinusitis or rhinitis and would probably benefit from P tube 
placement.

In a May 2002 addendum to the VA examination report, the 
examiner noted that the rhinitis in service was not 
necessarily related to the development of chronic sinusitis; 
nor was his chronic sinusitis today related to cold symptoms 
in service.  The examiner also found no evidence of a 
deviated septum.
 
Statements of the veteran in the claims folder are to the 
effect that the original trauma to his nose was caused by an 
explosion in service, in which the veteran suffered a 
concussion that caused his nose to clog and break.


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.

Service medical records of the veteran's entry report a 
normal nose and normal sinuses, and the Board presumes the 
veteran to have been in sound condition at the time of entry.  
Parker v. Derwinski, 1 Vet. App. 522 (1991).  

(1)  Sinusitis 

Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing.

38 C.F.R. § 3.380 (2001).

In the instant case, there is no evidence that a sinus 
condition preexisted service.  Service medical records show 
that the veteran was treated on various occasions for nasal 
congestion.  He also reported a history of sinusitis at 
separation.

The Board notes that service connection has been established 
for chronic bilateral Eustachian tube dysfunction.  X-rays 
taken during service showed findings of mastoiditis.

Post-service medical records reflect possible rhinitis in 
1985, a diagnosis of sinusitis in 1986, and continuing 
problems with nasal congestion and obstruction in 1991, 1998, 
and 2002.  Records reflect that the veteran had been treated 
with antibiotics in the past, and that he was currently being 
treated with nasal sprays.

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).
  
Service medical records reflect evidence of nasal congestion.  
Post-service medical records document rhinitis within a short 
time of discharge, and fairly continuous nasal obstruction 
and congestion since that time.

While no allergic condition was found at the time of the 
veteran's examination for separation from service in October 
1981, the VA progress notes, in the Board's opinion, which 
reveal a deviated septum within months after service and a 
diagnosis of possible vasomotor rhinitis shortly thereafter, 
tend to show a causal nexus to the continuity of 
symptomatology of nasal congestion demonstrated both in 
service and after service.  See, e.g., Hodges v. West, 
13 Vet. App. 287, as amended (2000).

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of episodes of 
nasal congestion.  The Board finds the veteran's statements 
as to his continuing use of nasal sprays to control chronic 
sinus problems as credible.  The report of VA examination in 
May 2002 notes chronic sinusitis/rhinitis. 

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has chronic sinusitis/rhinitis that had its onset in 
service.  Under the circumstances, the veteran prevails as to 
his claim for service connection for sinusitis/rhinitis with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.


(2)  Deviated nasal septum 

As noted above, service connection is in effect for chronic 
bilateral Eustachian tube dysfunction, and now as well for 
sinusitis/rhinitis.  The veteran has continued to complain of 
breathing difficulties.

There is no discernible evidence in support of a conclusion 
that the veteran's deviated nasal septum pre-existed military 
service or that it was congenital.

Post-service medical records first show evidence of septal 
deviation to the left in December 1981, within a few months 
after the veteran's separation from service.  The evidence 
also shows that the veteran underwent septoplasty and related 
procedures in 1982 and 1985.

The Board notes that, regardless of surgical correction, a CT 
scan of the veteran's sinuses in October 1991 showed evidence 
of a deviated nasal septum.  Moreover, a report of VA 
examination in April 1992 indicates that the veteran's nasal 
obstruction symptoms were related to his septal deviation.

Statements by the veteran in the claims folder are to the 
effect that he never regained full breathing capacity through 
his nose following his third surgical procedure.  At a VA 
examination in May 2002, the veteran reported that his 
deviated nasal septum made breathing difficult at times when 
bending over, and he reported occasional nasal discharge and 
postnasal drip.  The Board finds these statements to be 
credible, in light of all evidence in the record.

There is competent medical evidence of record, showing that 
the veteran has a deviated nasal septum which has been 
associated, implicitly rather than explicitly, with the nasal 
obstruction and congestion noted in service.  Given that 
service connection has been granted for sinusitis/rhinitis, 
the evidence of a deviated nasal septum within a few months 
of service, and post-service nasal obstruction symptoms 
manifested by breathing difficulties, the Board finds the 
evidence as to causation at least in equipoise, permitting a 
grant of service connection.

Under the circumstances, the veteran prevails as to his claim 
for service connection for a deviated nasal septum, post-
operative, with application of the benefit of the doubt in 
his favor.  38 U.S.C.A. § 5107.


ORDER


With resolution of reasonable doubt in the veteran's favor, 
service connection for sinusitis/rhinitis manifested by nasal 
congestion is granted.  

With resolution of reasonable doubt in the veteran's favor, 
service connection for a deviated nasal septum, post-
operative, manifested by breathing difficulties is granted. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

